Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 6, 2007, is
made by and between MFIC CORPORATION, a Delaware corporation (the “Company”),
and IRWIN J. GRUVERMAN, an adult individual (the “Executive”).  The Company and
the Executive are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Executive has long served as the Company’s Chief Executive Officer
and Chairman of the Board, but is desirous of reducing his day-to-day
obligations to the Company and has tendered his resignation as Chairman of the
Company’s Board of Directors, Chief Executive Officer and other roles as
referenced more fully below, which resignation is hereby accepted; and

WHEREAS, the Company is desirous of retaining the Executive as an employee with
at least limited availability to the Company on an as-needed basis during the
near-term; and

WHEREAS, the Company would like the Executive to serve as the Company’s Chairman
Emeritus, and the Executive is willing to do so, on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties do hereby agree as follows:

1.             Duties.  The Company shall employ the Executive as its Chairman
Emeritus and the Executive shall have the customary duties, responsibilities and
authority normally associated with such position, including, without limitation,
attendance at special and regular meetings of the Company’s board of directors
(the “Board”), and such additional duties as the Board may, from time to time,
assign to the Executive of the type normally assigned to a Chairman Emeritus or
non-independent Board member, provided, however, that the Executive will not be
required to devote more than ten (10) hours per week to fulfilling such duties.

2.             Term.  The Company shall employ Executive as its Chairman
Emeritus until June 30, 2008 (the “Target Date”) or until such time as a
majority of the members of the Board holding office as of the date hereof no
longer hold such position, whichever is sooner.

3.             Salary and Benefits.  The Executive’s salary shall be $6,000.00
per month paid in accordance with the Company’s usual payroll policies and
procedures.  The Executive intends to provide his services from his home, except
on such occasions as his presence in the Company’s offices are necessary (e.g.,
to attend Board or other meetings), and it is not intended that the Company will
provide the Executive with an office.  The Company shall not provide the
Executive with health insurance, life insurance or other benefits; although the
Company shall facilitate the Executive’s application for health insurance
coverage under the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (commonly referred to as COBRA).


--------------------------------------------------------------------------------


 

4.             Additional Agreements.

a.             The Company agrees that it will promptly respond to requests
received from time to time from the Executive for the issuance of legal opinions
regarding the permissibility of sales of the Executive’s shares of the Company’s
stock under Rule 144.

b.             The Company will, concurrent with the execution of this Agreement
by the Executive, sell to the Executive the laptop computer and related computer
peripherals owned by the Company and currently in the Executive’s possession for
a sale price of $1.00, provided, however, that the Employee agrees to promptly
provide the Company with copies of all files on such computer equipment which
relate to the Company’s business and to immediately thereafter delete such files
from such computer equipment.

c.             The Company agrees to pay the reasonable legal fees incurred by
the Executive associated with the negotiation of this Agreement, not to exceed
$5,000.

d.             The Company has attached as Exhibits to this Agreement drafts of
the Form 8-K and press release announcing the Executive’s resignation as the
Company’s Chief Executive Officer and Chairman of the Board and changed
employment status and solicits his comments thereon.

e.             The Executive will have reasonable access to his current office
at the Company in order to remove his personal effects.

f.              The Company agrees that Mr. Gruverman has 324 hours of accrued
but unused vacation through the date hereof.  At his election, Mr. Gruverman
shall inform the Company whether (i) he intends to use such accrued but unused
vacation, (ii) he would like the Company to pay to him the cash value of such
accrued but unused vacation in accordance with the Company’s standard procedures
or (iii) he prefers to affect a combination of the foregoing; provided however,
that the total number of hours that Mr. Gruverman shall use or for which he
shall receive payment pursuant to this Section 4f shall not exceed 324 hours.

5.             Termination and Severance.

a.             In the event that on or before the Target Date:  (i) the
Executive shall voluntarily terminate his employment with the Company, (ii) the
Executive shall die or become Permanently Disabled (as defined below), or (iii)
the Company shall terminate the Executive’s employment with the Company for
Cause (as defined below), the Company shall be under no obligation to provide
the Executive with further compensation or severance except for salary accrued
prior to such termination or as otherwise required by applicable law.

b.             In the event that:  (i) the Company shall terminate the
Executive’s employment with the Company on or before the Target Date without
Cause, or (ii) a majority of the current Board of Directors of the Company shall
have resigned or otherwise have been replaced, the Executive shall be entitled
to receive an amount equal to the value of his salary from the date of the
foregoing event through and including the Target Date (the “Severance
Payment”).  The Severance Payment will be payable to the Executive in a single
payment within twenty (20) days of the occurrence of either of the foregoing
events.

2


--------------------------------------------------------------------------------


 

6.             Definitions.

a.             “Cause” shall mean (i) the willful failure or refusal by the
Executive to perform his duties hereunder (other than any such failure resulting
from the Executive becoming Permanently Disabled); (ii) the Executive’s willful
material breach of this Agreement or any material policy of the Company or its
subsidiaries applicable to him that has been disclosed to him which, if capable
of cure, has not been cured within ten (10) business days after written notice
of such breach delivered to the Executive by the Company; (iii) the Executive’s
willful misconduct, or conduct reasonably deemed by the Board to be grossly
negligent, with respect to the performance of his duties that is materially
injurious to the Company, its subsidiaries, stockholders, employees or
customers, monetarily or otherwise, which, if capable of cure, has not been
cured within ten (10) business days following written notice of such violation
delivered to the Executive by the Company; or (iv) the conviction of the
Executive, or plea of guilty or nolo contendere, with respect to (A) any felony,
(B) any act of fraud, theft, or financial dishonesty with respect to the Company
or any of its subsidiaries or their respective stockholders, or (C) any other
crime involving dishonesty, disloyalty or fraud with respect to not less than
$5,000.  Notwithstanding the foregoing, the Executive’s Employment hereunder
shall not be deemed to be terminated for Cause except by action of the Board,
acting in good faith.

b.             “Permanently Disabled” shall mean the expiration of a continuous
period of 120 days during which the Executive is unable to perform his assigned
duties due to physical or mental incapacity, as reasonably determined by the
Board in good faith after consulting with such medical advisers as the Board
shall see fit.

7.             Survival.  The obligation of the Company to make the Severance
Payment shall survive the termination of this Agreement, the termination of the
Executive’s employment with the Company, a change of control of the Company, the
sale or other disposition of substantially all of the assets of the Company
(including a statutory merger where the Company is not the surviving party) and
the passage of the Target Date on the terms stated herein.

8.             Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

9.             Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or between the Parties,
written or oral, which may have related to the subject matter hereof.

10.           Counterparts.  This Agreement may be executed in separate
counterparts, including via facsimile, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.

3


--------------------------------------------------------------------------------


 

11.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns, except that the Executive may
not assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.

12.           Choice of Law.  This Agreement will be governed by the internal
law, and not the laws of conflicts that would give effect to the laws of another
jurisdiction, of the Commonwealth of Massachusetts.

13.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

14.           Resignations.  With the exception of his role as a Director of the
Company and his new position as Chairman Emeritus, the Executive hereby tenders
his resignation with respect to all of his other officer, director and fiduciary
positions with the Company, its affiliates and subsidiaries, and all related
positions, including without limitation:  (a) his position as Chief Executive
Officer, Secretary and Treasurer of the Company; (b) his position as Chairman of
the Board of Directors and as a Director of the Company’s subsidiary,
Microfluidics Corporation; (c) all of his officer positions with Microfluidics
Corporation; (d) his administrative, fiduciary or other positions with the
Company, including without limitation, his position as Plan Administrator for
the Company’s 401(k) Plan, as administrator of the 1988 Stock Plan, as amended,
1989 Non-Employee Directors Stock Plan, 2006 Stock Plan, and Employee Stock
Option Plan, etc.  Notwithstanding the foregoing, and without receiving
additional consideration therefor, the Executive agrees to execute any and all
such filings and certifications to be filed by the Company with the Securities
and Exchange Commission, the Company’s auditors and with other regulatory
authorities with regard to all fiscal periods during which the Executive served
in his various capacities as aforesaid.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

COMPANY:

 

EXECUTIVE:

 

 

 

MFIC CORPORATION

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert P. Bruno

 

/s/ Irwin J. Gruverman

 

 

 

Name: Robert P. Bruno

 

Irwin J. Gruverman

 

 

 

Title: President & COO

 

 

 

4


--------------------------------------------------------------------------------